MEMORANDUM **
Charles H. Bond appeals pro se from the district court’s judgment dismissing his action against the Commissioner of Internal Revenue and an employee of the Inter*722nal Revenue Service (“IRS”) regarding the collection of his unpaid federal income taxes. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s grant of a motion to dismiss, Hicks v. Small, 69 F.3d 967, 969 (9th Cir.1995), and affirm.
The district court properly dismissed Bond’s claims against the Commissioner and the IRS Appeals Officer for actions taken to collect taxes from Bond on the ground that Congress has established a comprehensive statutory scheme for seeking redress in federal tax matters, which Bond has not followed. See 26 U.S.C. § 7433; Adams v. Johnson, 355 F.3d 1179, 1186 (9th Cir.2004) (because the Internal Revenue Code gives taxpayers meaningful protections against government transgressions in tax assessment and collection, taxpayers cannot bring actions against IRS employees for damages under Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971)). To the extent that Bond contends that federal income tax statutes and procedures violate Constitutional separation of powers, we summarily reject such arguments. See United States v. Nelson (In re Becraft), 885 F.2d 547, 548 (9th Cir.1989) (commenting on the frivolity of arguments that challenge the application of the federal income tax laws to United States citizens).
AFFIRMED.

 The panel unanimously finds this case suitable for decision without oral argument. See Fed. R.App. P. 34(a)(2).


This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.